EXHIBIT 10.1 EXECUTION COPY SHAREHOLDER AGREEMENT among DYNEGY INC. and LS POWER PARTNERS, L.P., LS POWER ASSOCIATES, L.P., LS POWER EQUITY PARTNERS, L.P., LS POWER EQUITY PARTNERS PIE I, L.P. and LSP GEN INVESTORS, L.P. Dated as of August 9, 2009 Exhibit TABLE OF CONTENTS Page ARTICLE IDefinitions SECTION 1.01 Definitions ARTICLE IILimitations on Acquisitions and Transfers SECTION 2.01 Limitations on Acquisitions by the Shareholders and Luminus SECTION 2.02 Transfer Restrictions SECTION 2.03 Shares Subject to the Agreement SECTION 2.04 Legend and Stop Transfer Order ARTICLE IIICertain Agreements Relating to Dynegy SECTION 3.01 Dynegy Restrictions ARTICLE IVCertain Agreements Relating to the Shareholders, the ShareholderControl Group and Luminus SECTION 4.01 No Board Representation SECTION 4.02 No Control SECTION 4.03 Joinder ARTICLE VGeneral Provisions SECTION 5.01 Effectiveness and Term SECTION 5.02 Intent and Interpretation SECTION 5.03 Specific Enforcement SECTION 5.04 Severability SECTION 5.05 Notices, Etc SECTION 5.06 Amendments, Waivers, Etc SECTION 5.07 Entire Agreement SECTION 5.08 Remedies Cumulative SECTION 5.09 No Waiver SECTION 5.10 No Third Party Beneficiaries SECTION 5.11 Consent to Jurisdiction SECTION 5.12 Governing Law SECTION 5.13 WAIVER OF JURY TRIAL SECTION 5.14 Name, Captions, Gender SECTION 5.15 Counterparts SECTION 5.16 Successors and Assigns SECTION 5.17 Luminus SECTION 5.18 Effect on Existing Shareholder Agreement Exhibit SHAREHOLDER
